 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: davefischer@yahoo.com
 6   DAVID W. DRATMAN
 7   Attorney at Law
     State Bar No. 78764
 8   1007 7th Street, Suite 305
 9   Sacramento, CA 95814
     Telephone: (916) 443-2000
10   Facsimile: (916) 443-0989
11   Email: dwdratman@aol.com
12   Attorneys for Defendant
13   EMILIO LARA

14
15                       UNITED STATES DISTRICT COURT FOR THE

16                         EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,
                                                  CR.S. No. 2:15-CR-00039 GEB
19          Plaintiff,
20                                                STIPULATION TO MODIFICATION
                   v.                             OF PROTECTIVE ORDER
21                                                REGARDING DISCOVERY
22   EMILIO LARA,                                 CONTAINING PERSONAL
                                                  IDENTIFYING INFORMATION -
23         Defendant.                             AMENDED
24
25
26         IT IS HEREBY STIPULATED AND AGREED by the parties that the protective

27   order filed in ECF Doc. 11 may be modified to allow defense counsel to provide a copy of

28   the bates numbers listed below to the defendant with personal identifying information
     redacted, as described below. These pages relate to tax audits concerning the various
                                           -1-
 1   taxpayers in this case. The defendant needs access to the dollar amounts in these reports
 2   to assist his counsel in preparing for trial.
 3          The defendant agrees to store this information in a secure place, use care to ensure
 4   that information is not disclosed to third parties in violation of the protective order, and
 5   abide by all other terms of the protective order. All other terms of the protective order
 6   remain in effect.
 7          The parties agree that defense counsel can disclose the following pages to the
 8   defendant, with all addresses, taxpayer identification numbers, social security numbers,
 9   dates of birth, and other personal identifying information redacted:
10
11                                         BATES       TP #

12
                                           801-816     TP 01
13
                                           995-1009    TP 02
14                                         928-939     TP 03
                                           831-847     TP 04
15                                         965-977     TP 05
16                                         1049-1055   TP 06
                                           940-1034    TP 07
17                                         954-964     TP 08
18                                         817-830     TP 09
                                           1010-1018   TP 10
19                                         1025-1034   TP 11
                                           1056-1078   TP 12
20
                                           1041-1048   TP 13
21                                         848-857     TP 14
                                           858-865     TP 15
22
                                           1348-1450   TP 16
23                                         1035-1040   TP 17
                                           1019-1024   TP 18
24                                         898-905     TP 19
25                                         874-884     TP 20
                                           978-994     TP 21
26   //
27   //
28   //

                                               -2-
 1          Mr. Lara agrees that he will make no other copies of these documents and will
 2   return them to defense counsel at the conclusion of this case. At the conclusion of this
 3   case, defense counsel agrees to obtain these documents from Mr. Lara, destroy all copies
 4   or return this information to the United States, and certify that this has been
 5   accomplished.
 6
 7   Dated: March 13, 2019                      /s/ David D. Fischer
                                                DAVID D. FISCHER
 8
                                                Attorney for EMILIO LARA
 9
10
     Dated: March 19, 2019                      /S/ Emilio Lara
11                                              EMILIO LARA
12
                                                MCGREGOR SCOTT
13                                              United States Attorney
14
15   Dated: March 13, 2019                      /s/ Miriam Hinman
                                                MIRIAM HINMAN
16                                              Assistant United States Attorney
17
18
19
     IT IS SO ORDERED
20
21   Dated: April 15, 2019
22
23
24
25
26
27
28

                                              -3-
